Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 8, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152588(84)(85)(87)                                                                          Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  GILLETTE COMMERCIAL OPERATIONS                                                              Joan L. Larsen,
                                                                                                        Justices
  NORTH AMERICA & SUBSIDIARIES,
       Plaintiff-Appellant,
                                                             SC: 152588
  v                                                          COA: 325328
                                                             Ct of Claims: 14-000053-MT
  DEPARTMENT OF TREASURY,
        Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of Tax Executives Institute, Inc. to
  participate as amicus curiae and file an amicus brief in support of plaintiff-appellant’s
  application for leave to appeal is GRANTED. The amicus brief submitted on January 5,
  2016, is accepted for filing. On further order of the Chief Justice, the motions for the
  temporary admission of out-of-state attorneys Alicia Pilar Mata and John L. Schoenecker
  to appear and practice under MCR 8.126(A) on behalf of amicus curiae Tax Executives
  Institute, Inc. is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 8, 2016